People v Dorcil (2021 NY Slip Op 03328)





People v Dorcil


2021 NY Slip Op 03328


Decided on May 26, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2018-07616
 (Ind. No. 8833/15)

[*1]The People of the State of New York, respondent,
vPatrice Dorcil, appellant.


Steven A. Feldman, Manhasset, NY (Arza Feldman of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cassandra M. Mullen, J.), rendered May 22, 2018, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Laura R. Johnson, J.), of that branch of the defendant's omnibus motion which was to suppress certain identification evidence.
ORDERED that the judgment is affirmed.
There is no merit to the defendant's contention that a lineup procedure which resulted in his identification as the perpetrator was unduly suggestive due to a discrepancy between his age and the ages of the other participants. The photographs taken of the lineup reflect that the age disparities between the defendant and the fillers were not so apparent as to "orient the viewer toward the defendant as a perpetrator of the crimes charged" (People v Jordan, 44 AD3d 875, 876 [internal quotation marks omitted]; see People v Jackson, 98 NY2d 555, 559; People v Alonge, 74 AD3d 1354, 1355). Accordingly, the hearing court properly declined to suppress the lineup identification evidence.
The defendant's remaining contentions are without merit.
CHAMBERS, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court